DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 55 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 19, 21, 23, 25, 27, 29, 31,33, 51, 53, 55, 57, 59, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the phrase said staple-fiber core wherein non-biodegradable fiber has a minimum length of 51 mm is unclear.  Is Applicant stating that the staple-fiber core contains only non-biodegradable fiber that has a certain length, or is Applicant stating that if non-biodegradable fiber were present, it would have a certain length?  The type of fiber is never positively recited, so the claim language is ambiguous.  For purposes of examination, Examiner is reading the claim limitations as the staple fiber is non-biodegradable having a certain length, and is present.
In regards to Claim 51, it is unclear how the wrap-spun composite yarn can comprise at least 50% by weight of staple-content fibers greater than 38 mm when Claim 1 requires the fibers have a minimum length of 51 mm.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 29, 51, 53, 55, 57, and 59 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Northup et al (3831369).
Northup teaches a system for reduced fiber shedding (Figures) comprising: 
	a wrap-spun composite yarn (Figure 3); 
said wrap-spun composite yarn comprises:
	a staple-fiber core (Detail 10);
	a filament wrap (Detail 36);
said staple-fiber core wherein non-biodegradable fiber has a minimum length of 51 mm (Column 3, lines 37-42; polyester, 3 inch length which is approximately 76 mm); and
said filament wrap has a wrap pitch such that at least one wrap turn is made per 10 mm of said staple-fiber core’s linear dimension (Columns 3 and 4; Example 1 chart: Cover Spun Yarn Nos. 1 and 2; 12 wraps/inch).

In regards to Claim 51, Northup teaches said wrap-spun composite yarn comprises at least 50 percent by weight of staple-content fibers greater than 38mm in length (as detailed for Claim 1, all fibers are at least 51 mm in length, so they would also all be greater than 38mm in length).
In regards to Claim 53, Northup teaches said wrap-spun composite yarn comprises at least 50 percent by weight of said staple-content fibers equal to or greater than 51mm in length (as detailed for Claim 1, all fibers are at least 51 mm in length, so at least 50 percent by weight of them would be equal to or greater than 51 mm in length).
In regards to Claim 55, Northup teaches said wrap-spun composite yarn comprises 20 percent or more by weight of mechanically recycled staple fiber (recycled staple fiber is product-by-process; how the fibers are sourced does not affect their properties.  Recycled could simply be left over from another process; virgin, but waste.  There would be no difference).
In regards to Claim 57, Northup teaches said wrap-spun composite yarn in which any non-mechanically recycled staple fiber comprises only biodegradable fibers (none taught as being non-mechanically recycled, so not further limiting).
In regards to Claim 59, Northup teaches said wrap-spun composite yarn which comprises only non-biodegradable fibers (Example 1 only teaches non-biodegradable fibers).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19, 25, 27, and 31 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Northup in view of Edgawa et al (4219996).
While Northup essentially teaches the invention as detailed, it fails to specifically teach the myriad different filament wraps which could be utilized.  Edgawa teaches it is well known to use the following filament wraps when forming a wrap-spun composite yarn:
said filament wrap comprises two or more multifilament yarns plied together prior to being spun (Figure 15A; Column 12, lines 40-45)
said filament wrap comprises a single said multifilament yarn that has an added twist prior to being spun (Column 2, lines 15-19)
said filament wrap comprises one or more said monofilament yarns each having a linear mass of up to 30 denier (Example 1; 70 denier, 24-filament yarn would be the same as 24 monofilament yarns, each with a denier of less than 30 denier)
said multifilament wrap comprises two or more said multifilament yarns wherein there is no intermingling or twisting of filament contained within (Figure 15A; shows two or more multifilament yarns; Claim 6 teaches multifilament yarns can be applied as flat bands).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized any suitable filament wrap, so as to retain the integrity of the staple-fiber core.  The ordinarily skilled artisan would understand the teachings of Northup, and would appreciate the benefits afforded by the myriad wraps as taught by Edgawa.
Claim 33 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Northup in view of Kim (20170292207).
While Northup essentially teaches the invention as detailed, it fails to specifically teach the filament wrap comprises only biodegradable filaments.  Kim, however, teaches that it is well known to use biodegradable fibers in the textile arts (Background art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the biodegradable fibers of Kim in the composite yarn of Northup, so as to provide comfort while making the yarn more environmentally friendly.
Claim 21 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Northup in view of Edgawa as applied to claim 19 above, and further in view of Kim (20170292207).
While the combination of Northup in view of Edgawa essentially teaches the invention as detailed, it fails to specifically teach said filament wrap comprises only two said multifilament yarns wherein one of said multifilament yarns is biodegradable, and the other said multifilament yarn is non-biodegradable.  Kim, however, teaches that it is well known to use biodegradable fibers in the textile arts (Background art).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the biodegradable fibers of Kim in the composite yarn of Northup, so as to provide comfort while making the yarn more environmentally friendly.  In regards to number of yarns being biodegradable, this could come down to cost, or the desire to recycle non-biodegradable materials, or other motivation.

Claim 23 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Northup in view of Edgawa as applied to claim 1 above, and further in view of the Japanese Document (JP 2004-100087).
While the combination of Northup in view of Edgawa essentially teaches the invention as detailed, including the filament wrap being composed of at least two filament yarns (Edgawa; Figure 15A; Column 12, lines 40-45), it does not specifically teach at least one said filament yarn comprises thermally recycled polymer fibers.  The Japanese Document, however, teaches that it well known to source thermally recycled polyester for use (Translated Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized recycled polyester, so s to obtain the material needed while doing so in an environmentally responsible manner.
Response to Arguments
In regards to Applicant’s arguments, Examiner respectfully disagrees.  Claim 1 was amended to remove reference to the weight percentages of biodegradable and non-biodegradable fiber.  As such, the scope of the claims has changed.  While Applicant did amend to increase the minimum length of the non-biodegradable fiber, Northup teaches this minimum length.  
In regards to reducing fiber shedding under wash conditions, while Examiner appreciates Applicant’s motivation, this benefit is a result of the physical properties of the wrap-spun composite yarn, all of which the prior art of record teaches as detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732